ORDER

PER CURIAM.
Mother appeals from the judgment of the Circuit Court of Jefferson County, terminating her parental rights pursuant to section 211.447 RSMo (Supp.1999). She argues the trial court erred in finding that she had neglected the child; that she had breached the service agreement; and that the Division of Family Services (“DFS”) had diligently aided her in providing a proper home. She also argues there was not substantial evidence to prove the termination was in the best interests of the child. Finally, she argues the trial court judge’s refusal to recuse herself constituted an abuse of discretion. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *548would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).